Title: From Thomas Jefferson to George Jefferson, 6 July 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington July 6. 08.
                  
                  Altho mr Taylor’s conduct did certainly induce me to believe that he was willing to hold property which he knew was not his own, if the law could not force him from it, & that therefore he would be a litigious tenant, yet I shall leave to yourself, who know him so much better, to continue him as tenant or not at your pleasure, revoking the absolute exclusion which I had prescribed as to him. I inclose you his letter on the subject.   some packages of paint were lately addressed to you from Philadelphia for me, and some boxes of articles will go from hence by the first vessel, all to be forwarded to Monticello, where I shall be in a fortnight. should mr Randolph’s boats not be down before that, I will pray you to forward my articles by some other trusty boat. shall we not see you at Monticello this season? it will give me great pleasure.   I salute you with affection.
                  
                     Th: Jefferson 
                     
                  
               